DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.
3.	Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 31 May 2022 is acknowledged.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,279,190 (hereinafter Belanger et al. ‘190).
	As for claim 1, Belanger ‘190 teaches a vehicle washer brush panel (vehicle laundry element 20 is a washer brush panel - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44), comprising: a contiguous section that extends contiguously from a first side edge to a second side edge (as shown in Fig. 1, 4-6, the top portion of the panel 20 is contiguous and extends from a top first side edge to a top second side edge - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44); a plurality of elongated brush panel fingers that extend from the contiguous section, wherein the contiguous section further extends contiguously from a third side edge to a plurality of finger junctions joining the plurality of elongated brush panel fingers to the contiguous section (the element 20 includes fingers 21 extending from a third lower edge of the contiguous section to a junction that joins the fingers 21 to the contiguous portion of the element 20 - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44); and a plurality of partially embedded nodules that are disposed near the third side edge (e.g., the retainer 18 has heads 28, which are nodules, and are disposed in or near the third side edge in holes 34, as shown in Fig. 6 - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44).
	As for claim 2, wherein the contiguous section and the plurality of elongated brush panel fingers comprise a durable and flexible cloth material (the element 20 with fingers 21 are made from a cloth material - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44); and the plurality of partially embedded nodules comprise a hardened material (the retainers 18 including the heads 28 are made of plastic - Figs. 1-6; col 2, Iines 27-37).
	As per claim 3, wherein the plurality of partially embedded nodules are arranged in substantially a straight line that is parallel to the third side edge (the retainer 18 has heads 28 are arranged in a straight line that is parallel to the third side edge as shown in Fig. 6 - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44); and the plurality of partially embedded nodules are securely affixed to and partially disposed within the durable and flexible cloth material of the contiguous section (the heads 28 are affixed and disposed within the holes 34 of the cloth element 20 in the contiguous section - Figs. 1-6; col 2, line 27 to col 3, Iine 44).
	As for claim 4, the third edge comprises an arcuate edge (the third edge of the element 20 has a curved section at the top portion of the element 20 - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44); the plurality of partially embedded nodules are arranged in a substantially arcuate formation near the arcuate edge (the heads 28 have a curved portion and are arranged near a curved portion on the element 20 and are arranged in a curved portion on the carrier body 10 - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44); and the plurality of partially embedded nodules are securely affixed to and partially disposed within the durable and flexible cloth material of the contiguous section (the heads 28 are affixed and disposed within the holes 24, 34 of the cloth element 20 in the contiguous section - Figs. 1 -6; col 2, line 27 to col 3, Iine 44).
As for claim 5, wherein the plurality of partially embedded nodules comprise plastic (the retainers 18 including the heads 28 are made of plastic - Figs. 1- 6; col 2, Iines 27-37). 
As for claim 7, wherein the plurality of partially embedded nodules are spaced apart from each other, and spaced apart from the third edge such that the partially embedded nodules are “configured to slide into and out of a slot of a core of a vehicle washer system” (not a positive limitation but the heads 28 of the retainer 18 are spaced apart from each other on or near the third edge of the element 20 such that the heads 28 can slide into and out of slots 12 of a carrier body 10 - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44).
	As for claim 8, wherein the contiguous section and the plurality of elongated brush panel fingers are cut from a contiguous piece of vehicle washer brush panel material (methods of forming not germane to patentability in apparatus claims but the panel element 20 and the fingers 21 are cut from a single piece of cloth or foam material - Figs. 1-6; col 2, Iine 27 to col 3, Iine 44).



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Belanger et al. ‘190 in view of U.S. Patent Application Publication US 2013/0104332 (hereinafter Belanger et al. ‘332).
	As for claim 6, Belanger et al. '190 discloses all of the recited subject matter as previously recited above with the exception of wherein the plurality of partially embedded nodules are mold-injected into the contiguous section. However, Belanger et al. '332 teaches a similar vehicle washer panel (Figs. 1-7) nodules are mold-injected into the contiguous section (the media element 10, 70 is injection molded and into the structure 12 once assembled - Figs. 1-7; paragraphs [0016], [0032], [0039], [0043]-[0045]). Accordingly, it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the injection molding process of Belanger et al. '332 to make the plurality of embedded nodules mold injected into the holes of the contiguous portion of Belanger et al. ‘190, thereby providing cost saving by making the complete washer panel and retainer in the same manufacturing process.
	As for claim 9, Belanger et al. '190 discloses all of the recited subject matter as previously recited above with the exception of wherein each of the partially embedded nodules is mold-injected into a corresponding one of the openings. However, Belanger et al. ‘332 teaches a similar vehicle washer panel (Figs. 1-7) nodules are mold-injected into the contiguous section (the media element 10, 70 is injection molded and into the structure 12 once assembled - Figs. 1-7; paragraphs [0016], [0032], [0039], [0043]-[0045]). Accordingly, it would have obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the injection molding process of Belanger et al. '332 to make the plurality of embedded nodules mold injected into the holes of the contiguous portion of Belanger et al. ‘190, thereby providing cost saving by making the complete washer panel and retainer in the same manufacturing process.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Levesque, Favagrossa and Nittoli are pertinent to various vehicle washer panel arrangements.


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723